Citation Nr: 9901883	
Decision Date: 01/25/99    Archive Date: 02/01/99

DOCKET NO.  97-34 434	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether new and material evidence has been received to reopen 
the veterans claim of entitlement to service connection for 
post traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. Strommen, Associate Counsel

INTRODUCTION

The veteran served on active duty from August 1967 to 
December 1968.

This case comes before the Board of Veterans Appeals (Board) 
from a rating decision rendered in April 1997, in which the 
St. Petersburg, Florida, Regional 
Office (RO) of the Department of Veterans Affairs (VA) denied 
the veterans petition to reopen his claim of entitlement to 
service connection for PTSD.  The veteran subsequently 
perfected an appeal of that decision.  A video conference 
hearing on this claim was held on August 12, 1998, before 
Jeff Martin, who is a member of the Board and was designated 
by the chairman to conduct that hearing, pursuant to 
38 U.S.C.A. § 7102(b) (West 1991).


FINDINGS OF FACT

1.  All information necessary for an equitable disposition of 
the veterans claim has been developed.

2.  The veterans claim of entitlement to service connection 
for PTSD was denied by the RO in an August 1989 decision, 
from which the veteran did not perfect an appeal.

3.  The evidence received subsequent to August 1989 is 
relevant to the issue, has not been previously submitted, and 
when reviewed in conjunction with the evidence that had been 
previously submitted, is significant enough that it must be 
considered in order to fairly decide the merits of the claim.  

4.  The veteran served on active duty in the Republic of 
Vietnam from February 1968 to December 1968.  His 
commendations include the National Defense Service Medal 
(NDSM), the Vietnam Service Medal (VSM), and the Vietnam 
Campaign Medal (VCM).  His military occupational specialty 
(MOS) was pioneer.  His duty assignment was the 39th Combat 
Engineer Battalion stationed in the vicinity of Chu Lai.
5.  The veteran has a current, clear medical diagnosis of 
PTSD.

6.  The veteran experienced the in service stressor of 
performing minesweeping duties with a combat engineering 
battalion in Vietnam.  

7.  The veterans March 1997 VA examination report includes a 
diagnosis of PTSD based in part on the corroborated in 
service stressor.


CONCLUSIONS OF LAW

1.  The ROs August 1989 rating decision, wherein the 
veterans claim of entitlement to service connection for PTSD 
was denied, is final.  38 U.S.C.A. § 7105 (West 1991); 
38 C.F.R. § 3.104(a) (1998).

2.  The evidence received subsequent to the unappealed August 
1989 rating decision is new and material, and serves to 
reopen the veterans claim of entitlement to service 
connection for PTSD.  38 U.S.C.A. § 5108 (West 1991); 
38 C.F.R. § 3.156(a) (1998).

3.  PTSD was incurred as a result of active duty service.  
38 U.S.C.A. §§ 1110, 5107 (West 1991); 38 C.F.R. §§ 3.102, 
3.303, 3.304(f) (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With regard to the veterans petition to reopen his claim of 
entitlement to service connection for PTSD, the RO originally 
denied this claim in an August 1989 decision finding that the 
veteran had no psychiatric impairment in service and no clear 
diagnosis of PTSD.  The appellant did not appeal this 
decision.  

Prior RO decisions are final, and may be reopened only upon 
the receipt of additional evidence that, under the applicable 
statutory and regulatory provisions, is both new and 
material.  Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 
1996); Butler v. Brown, 9 Vet. App. 167, 171 (1996); 
38 U.S.C.A. §§ 5108, 7104(b).  A two-step analysis is 
used to evaluate a claim to reopen.  Manio v. Derwinski, 
1 Vet. App. 140, 145 (1991).  The first step involves a 
determination as to whether the evidence presented is new and 
material; and the second step is a review of all of the 
evidence of record to determine the outcome of the claim on 
the merits.  Id.  The second step is only required if the 
evidence presented is found to be new and material, and 
thereby sufficient to reopen the claim at issue; if the 
evidence is not new and material then review on the merits is 
not justified.  Manio, supra; see also Sutton v. Brown, 9 
Vet. App. 553, 562 (1996).

Pursuant to the applicable regulation, new and material 
evidence means evidence not previously submitted to agency 
decisionmakers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself, or in 
connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a) (1998).

In order to be new the evidence must not have been in the 
record at the time of the last final denial of the claim, and 
must not be merely redundant or cumulative of already 
considered evidence; that is, it should present new 
information.  Evans v. Brown, 9 Vet. App. 273, 283 (1996); 
see also Dolan v. Brown, 9 Vet. App. 358, 363 (1996).  In 
addition to being new, the evidence must be material, in 
that it pertains to the issue for which the petition to 
reopen is requested.  Evans v. Brown, 9 Vet. App. 273, 283 
(1996).  In order to be material, the evidence need not 
warrant revision of a previous decision.  Hodge v. West, No. 
98-7017, (Fed. Cir. Sept. 16, 1998).  The significant factor 
is whether there is a complete record for evaluation of an 
appellants claim.  Id.  Further, in determining whether 
evidence is new and material, the credibility of the new 
evidence is to be presumed.  Justus v. Principi, 3 Vet. 
App. 510, 513 (1992).  

In the present case, since the August 1989 RO decision, the 
veteran has submitted copies of his service personnel 
records, additional stressor evidence, VA outpatient 
treatment records from February 1997 to June 1998 showing 
diagnoses of PTSD, and a VA psychiatric examination report 
also indicating that the veteran suffers from PTSD due to his 
experiences in Vietnam.

The evidence of record prior to the August 1989 decision 
included the veterans service medical records, but not his 
service personnel records.  Additionally, the medical 
evidence did not contain a clear diagnosis of PTSD; the 
private treatment records reflect alternate diagnoses, and a 
July 1989 VA examination report deferred a diagnosis until an 
observation and evaluation (O&E) could be done.  There is no 
indication in the record that an O&E was ever scheduled or 
performed.  

Considering the newly submitted evidence in conjunction with 
the evidence previously of record, the Board finds that the 
new evidence is significant enough that the veterans claim 
cannot be fairly decided without its consideration.  In fact, 
the personnel records, treatment records, and stressor 
evidence, are new and not cumulative of previously submitted 
evidence and are material to the issue in that they discuss 
the veterans current symptomatology, diagnosis, and the 
basis for his PTSD.  Because the newly submitted evidence 
should be considered in order to provide a complete record 
for any determination on the veterans claim, the Board finds 
that the veteran has submitted new and material evidence 
sufficient to reopen his claim of entitlement to service 
connection for PTSD.  Accordingly, his petition to reopen is 
granted. 

Having reopened the veterans claim, and after a review of 
the entire record, the Board finds that his newly reopened 
claim of entitlement to service connection for PTSD is 
reasonably supported by the evidence, and that service 
connection for this disorder is appropriate.  The veteran 
must initially meet his obligation of submitting evidence of 
a well-grounded claim.  See 38 U.S.C.A. § 5107(a) (West 
1991); Caluza v. Brown, 7 Vet. App. 498 (1995).  To establish 
a well-grounded PTSD claim, the veteran must submit medical 
evidence of a current disability, lay evidence of an in 
service stressor, and medical evidence of a nexus between 
service and the current PTSD disability.  See Cohen v. Brown, 
10 Vet. App. 128 (1997); Caluza, supra.  For purposes of 
determining whether a claim is well grounded, the evidence 
submitted is generally presumed to be credible.  See 
Robinette v. Brown, 8 Vet. App. 69, 75-76 (1995).  The 
veteran has asserted stressors due to service in Vietnam, and 
several medical professionals have diagnosed him with PTSD as 
a result of these alleged stressors, presuming this evidence 
to be credible as required for well-groundedness purposes, 
the Board finds that the veteran has submitted a well-
grounded claim of entitlement to service connection for PTSD.   

Service connection for PTSD may be granted where the record 
shows a current, clear medical diagnosis of PTSD, credible 
supporting evidence that the claimed in-service stressor 
actually occurred, and medical evidence of a causal nexus 
between current symptomatology and the specific in service 
stressor.  Cohen v. Brown, supra.  The question of the 
sufficiency of the asserted stressor(s) to support a 
diagnosis of PTSD is a medical question to be determined by a 
mental-health professional.  Id.  In determining whether 
service connection is warranted for a disability, the VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against the claim, in which case the claim is 
denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

With regard to the second element, the validity of the 
averred stressor, the evidence necessary to establish that 
the claimed stressor actually occurred varies depending on 
whether it can be determined that the veteran engaged in 
combat with the enemy.  38 U.S.C.A. § 1154(b) (West 1991).  
The Court has held that when a veteran is found to have 
served in a combat situation, stressors related to that 
combat experience may be verified solely by the veterans 
satisfactory lay testimony; however, non-combat related 
stressors require corroboration before they can be accepted 
as having actually occurred.  See Cohen v. Brown, supra; 
38 U.S.C.A. § 1154(b) (West 1991); 38 C.F.R. § 3.304(d), (f) 
(1998).  To determine if a veteran has been in combat 
situations, service department records and combat citations 
will be accepted as proof of combat service.  38 C.F.R. 
§ 3.304(f) (1998).

In the present case, the record reveals that the veteran was 
normal from a psychological standpoint upon entry into 
service, and that he currently has several clear diagnoses of 
PTSD from VA mental health professionals.  Psychiatric 
outpatient reports from the VA medical facility in Miami, 
Florida, and a March 1997 VA psychiatric evaluation report 
note that the veteran does in fact have PTSD.  These 
conclusions are based on such in service stressors as the 
veterans duties as a minesweeper, having to locate bodies 
after a napalm attack, and witnessing Vietnamese women shoot 
several soldiers.  The VA examiner also reported specific 
symptoms of PTSD exhibited by the veteran, such as 
exaggerated startle response, avoidance of crowds, poor 
impulse control, nightmares, trouble sleeping, survivors 
guilt, and decreased concentration.  Therefore, based on 
these medical diagnoses, the Board determines that the 
veteran currently has a clear diagnosis of PTSD.

However, the inquiry does not end with a clear diagnosis 
because this only satisfies the first element required for 
service connection for PTSD, the stressors relied upon for 
the PTSD diagnoses must still be verified, and his PTSD must 
be related to a verified stressor.  As stated previously, 
stressors which can be established as having occurred during 
combat can be verified solely by the credible lay testimony 
of the veteran, but all non-combat stressors require 
additional corroboration.  See Cohen v. Brown, supra; 
38 U.S.C.A. § 1154(b) (West 1991), 38 C.F.R. § 3.304(d), (f) 
(1998).  In the present case, the veterans stressors include 
those noted above, in addition to nighttime guard duty and a 
mortar hitting the bunker next to him.  The veterans service 
personnel records and his DD214 corroborate that he was a 
pioneer with a combat engineering battalion in Vietnam.  
Because the duties of a pioneer include minesweeping, the 
evidence of record corroborates the veterans stressor 
related to his military occupational specialty of 
minesweeping, and no finding of combat is required to 
corroborate this stressor.  

As for his other stressors, there is no corroboration in the 
record of these stressors, and no evidence that corroboration 
through the U.S. Armed Services Center for Research of Unit 
Records (USASCRUR) for these events was attempted.  
Additionally, other than his assignment to a combat 
engineering battalion, there is no indication that the 
veteran was engaged in combat with the enemy, thus permitting 
corroboration of his other stressors solely on his credible 
lay testimony.  However, while the evidence surrounding these 
incidents could be returned to the RO for submission to 
USASCRUR for verification, it is felt that to further delay 
reaching a final decision in this case in order to try to 
obtain additional evidence would not be in the best interests 
of the veteran since his stressor of being a minesweeper has 
been verified by the record at hand.  
Having verified the veterans asserted stressors of being a 
minesweeper, the inquiry must turn to whether or not a 
medical connection has been made between his verified 
stressor and his current diagnosis of PTSD.  As noted 
earlier, the March 1997 VA examination report relates the 
veterans PTSD with his experiences in Vietnam, specifically 
including the stress surrounding his experiences as a 
minesweeper.  Accordingly, the veteran has presented a clear 
diagnosis of PTSD, a verified stressor during service, and a 
medically acknowledged connection between his verified 
stressor and his PTSD diagnosis.  Consequently, he has 
satisfied all the requirements for a claim of entitlement to 
service connection for PTSD, and his claim is granted.


ORDER

New and material evidence having been received to reopen a 
claim for entitlement to service connection for PTSD, the 
petition to reopen that claim is granted.

Entitlement to service connection for PTSD is granted.


		
	JEFF MARTIN
	Member, Board of Veterans Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans Appeals.
- 2 -
